Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (the “Agreement”) is made as of February 14,
2011 by and between Gartner, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”), and ValueAct Capital Master
Fund, L.P., a British Virgin Islands limited partnership (“VAC”).
R E C I T A L S
     A. WHEREAS, as of the date hereof, VAC beneficially owns 16,827,777 shares
of common stock, par value $0.0005 per share, of the Company (the “Common
Stock”), which constitutes approximately 17.5% of the issued and outstanding
shares of Common Stock of the Company;
     B. WHEREAS, VAC has requested that the Company prepare and file with the
Securities and Exchange Commission (the “SEC”) a registration statement on Form
S-3 (the “Registration Statement”) relating to the registration under the
Securities Act of 1933, as amended (the “Act”), of certain shares of Common
Stock held by VAC;
     C. WHEREAS, the Company, VAC, Credit Suisse Securities (USA) LLC (“Credit
Suisse”) and Goldman, Sachs & Co. (collectively with Credit Suisse, the
“Underwriters”) intend to enter into an agreement pursuant to which VAC will
sell up to an aggregate of 8,000,000 shares of Common Stock (such number of
shares, the “Firm Shares”) and, at the election of the Underwriters, up to
1,200,000 additional shares of Common Stock (the “Optional Shares” and, together
with the Firm Shares, the “Underwritten Shares”), to the Underwriters (the
“Underwriting Agreement”);
     D. WHEREAS, in addition to the Underwritten Shares to be sold to the
Underwriters pursuant to the Underwriting Agreement, VAC desires and voluntarily
agrees to sell certain shares of Common Stock held by VAC to the Company, and
the Company desires to purchase such shares from VAC; and
     E. WHEREAS, the Company and VAC desire to make certain covenants and
agreements with one another pursuant to this Agreement.
     NOW THEREFORE, in consideration of the covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Purchase and Sale of the Shares; the Closing.
        1.1 Purchase and Sale of Common Stock. Subject to the consummation of
the sale of Firm Shares to the Underwriters pursuant to and in accordance with
the Underwriting Agreement, and the other terms and conditions of this
Agreement, and on the basis of the representations, warranties and covenants set
forth herein, VAC agrees to sell to the Company, and the Company agrees to
purchase from VAC, 500,000 shares of Common Stock (the “Shares”).
        1.2 Purchase Price. The “Per Share Purchase Price” for the Shares shall
be equal to the price per share at which the Underwriters purchase Firm Shares
from VAC pursuant to the terms of the Underwriting Agreement. The “Purchase
Price” shall equal the Per Share Purchase Price specified in this Section 1.2
multiplied by the number of Shares purchased by the Company from VAC pursuant to
Section 1.1 of this Agreement.
        1.3 The Closing. Subject to the terms and conditions hereof, the
purchase and sale of the Shares contemplated by this Agreement (the “Closing”)
will take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 1700 K Street NW, Fifth Floor, Washington, D.C. 20006 at 10:00 a.m.
New York City time, on the third business day following the expiration of any
prohibitions or restrictions on the Company’s ability to purchase shares of its
Common Stock pursuant to Regulation M, as promulgated by the SEC, 17 CFR §
242.100 ¸ et. seq., as may be amended from time to time, or such other day or
location as the parties may mutually agree. At the Closing, (i) VAC will
deliver, or cause to be delivered, to the Company, through the facilities of
DTC, the Shares to be purchased by the Company (or shall deliver the Shares in
such other manner as is reasonably agreed by VAC and the Company), and (ii) the
Company shall deliver the Purchase Price to VAC by wire transfer of immediately
available funds to one or more accounts specified by VAC at least one business
day prior to the Closing.
     2. Representations and Warranties of VAC. In order to induce the Company to
enter into this Agreement, VAC hereby represents and warrants to the Company as
follows:
        2.1 Ownership of Shares. VAC owns the number of issued and outstanding
shares of Common Stock set forth in the recitals to this Agreement. The Shares
to be sold to the Company by VAC when delivered to the Company shall be free and
clear of any liens, claims or encumbrances, including rights of first refusal
and similar claims except for restrictions of applicable state and federal
securities laws. There are no restrictions on the transfer of such Shares
imposed by any shareholder or similar agreement or any law, regulation or order,
other than applicable state and federal securities laws.
        2.2 Authorization. VAC has full right, power and authority to execute,
deliver and perform this Agreement and to sell, assign and deliver the Shares to
be sold by it to the Company. This Agreement is the legal, valid and, assuming
due execution and delivery by the other parties hereto, binding obligation of
VAC, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by (i) principles of public policy,
(ii) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (iii) rules of law governing the availability of equitable
remedies.

2



--------------------------------------------------------------------------------



 



        2.3 No Violation; No Consent. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
VAC (i) will not constitute a breach or violation of or default under any
judgment, decree or order or any agreement or instrument of VAC or to which VAC
is subject, (ii) will not result in the creation or imposition of any lien upon
the Shares to be sold by VAC, and (iii) will not require the consent of or
notice to any governmental entity or any party to any contract, agreement or
arrangement with VAC.
        2.4 Brokerage. There are no claims for brokerage commissions or finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of
VAC.
     3. Representations and Warranties of the Company. In order to induce VAC to
enter into this Agreement, the Company hereby represents and warrants as
follows:
        3.1 Organization and Corporate Power; Authorization. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the requisite power and authority
to execute, deliver and perform this Agreement and to acquire the Shares. As of
the Closing, the Company will have sufficient capital to purchase the Shares
hereunder in compliance with Section 160 of the Delaware General Corporation
Law. The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
approved by a majority of the disinterested directors on the Board of Directors
of the Company, having been advised by counsel, and have been otherwise duly
authorized by all requisite action on the part of the Company. This Agreement
and any other agreements, instruments, or documents entered into by the Company
pursuant to this Agreement have been duly executed and delivered by the Company
and are the legal, valid and, assuming due execution by the other parties
hereto, binding obligations of the Company, enforceable against the Company in
accordance with its terms except to the extent that the enforceability thereof
may be limited by (i) principles of public policy, (ii) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (iii) rules of law
governing the availability of equitable remedies.
        3.2 No Violation; No Consent. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
the Company (i) will not constitute a breach or violation of or default under
any judgment, decree or order or any agreement or instrument of the Company or
to which the Company is subject, and (ii) will not require the consent of or
notice to any governmental entity or any party to any contract, agreement or
arrangement with the Company.
        3.3 Brokerage. There are no claims for brokerage commissions or finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of the
Company.
     4. Conditions to the Company’s Obligations. The obligations of the Company
under Article 1 to purchase the Shares at the Closing from VAC are subject to
the fulfillment as of the Closing of each of the following conditions unless
waived by the Company in accordance with Section 8.12:
        4.1 Representations and Warranties. The representations and warranties
of VAC contained in Article 2 shall be true and correct on and as of the date of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.

3



--------------------------------------------------------------------------------



 



        4.2 Performance. VAC shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the date of the Closing.
        4.3 Sale of Firm Shares. The sale of Firm Shares by VAC to the
Underwriters shall have closed in accordance with the terms of the Underwriting
Agreement.
        4.4 Expiration of Regulation M Restrictions. Any prohibitions or
restrictions on the Company’s ability to purchase shares of its Common Stock
pursuant to Regulation M, as promulgated by the SEC, 17 CFR § 242.100 ¸ et.
seq., as may be amended from time to time shall have expired.
        4.5 Further Assurances. No governmental authority shall have advised or
notified the Company that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of the Company’s good faith efforts to cause such withdrawal.
     5. Conditions to VAC’s Obligations. The obligations of VAC under Article 1
to sell the Shares at the Closing are subject to the fulfillment as of the
Closing of each of the following conditions unless waived by VAC in accordance
with Section 8.12:
        5.1 Representations and Warranties. The representations and warranties
of the Company contained in Article 3 shall be true and correct as of the date
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.
        5.2 Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.
        5.3 Sale of Firm Shares. The sale of Firm Shares by VAC to the
Underwriters shall have closed in accordance with the terms of the Underwriting
Agreement.
        5.4 Expiration of Regulation M Restrictions. Any prohibitions or
restrictions on the Company’s ability to purchase shares of its Common Stock
pursuant to Regulation M, as promulgated by the SEC, 17 CFR § 242.100 ¸ et.
seq., as may be amended from time to time shall have expired.
        5.5 Further Assurances. No governmental authority shall have advised or
notified VAC that the consummation of the transactions contemplated hereunder
would constitute a material violation of any applicable laws or regulations,
which notification or advice shall not have been withdrawn after the exhaustion
of VAC’s good faith efforts to cause such withdrawal.
     6. Covenants.
        6.1 Closing Conditions. VAC and the Company shall use their commercially
reasonable efforts to ensure that each of the conditions to Closing is
satisfied.
     7. Survival of Representations and Warranties; Limitation on Liability. All
representations and warranties hereunder shall survive the Closing.
Notwithstanding the foregoing, in no event shall VAC’s liability for breach of
the representations, warranties and covenants exceed the Purchase Price to be
paid by the Company to VAC.

4



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
        8.1 Adjustments. Wherever a particular number is specified herein,
including, without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and VAC
under this Agreement.
        8.2 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York. Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state or federal court located in the State of New York. Each
party hereto agrees to the entry of an order to enforce any resolution,
settlement, order or award made pursuant to this Section 8.2 by the state and
federal courts located in the State of New York and in connection therewith
hereby waives, and agrees not to assert by way of motion, as a defense, or
otherwise, any claim that such resolution, settlement, order or award is
inconsistent with or violative of the laws or public policy of the laws of the
State of New York or any other jurisdiction. VAC hereby submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. VAC
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in the City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum. VAC irrevocably and
unconditionally appoints ValueAct Capital Management LLC as its agent of service
in the United States in any suit described in this paragraph. VAC agrees that
service of process in any such suit may be made upon it at the office of its
agent. VAC waives, to the fullest extent permitted by law, any other
requirements of or objections to personal jurisdiction with respect thereto. VAC
represents and warrants that its agent has agreed to act as agent for service of
process, and each agrees to take any and all action, including the filing of any
and all documents and instruments, that may be necessary to continue such
appointment in full force and effect.
        8.3 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successor and assigns of the parties hereto.
        8.4 Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects hereof. Neither this Agreement nor any provision hereof may be amended,
changed or waived other than by a written instrument signed by the party against
who enforcement of any such amendment, change or waiver is sought.
        8.5 Cooperation. The Company and VAC shall, from and after the date
hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.
        8.6 Termination. The Company or VAC may terminate this Agreement if
(i) the Company, VAC, and Credit Suisse have not entered into the Underwriting
Agreement by February 22, 2011, or (ii) the Underwriting Agreement (other than
the provisions that survive termination) shall terminate or be terminated prior
to payment for and delivery of the Firm Shares to be sold thereunder. Upon
termination of

5



--------------------------------------------------------------------------------



 



this Agreement pursuant to this Section 8.6, none of the parties hereto shall
have any liability hereunder except for breaches of such party’s
representations, warranties or covenants occurring prior to the date of such
termination.
        8.7 Notices, etc. All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

     
                     (a)
  If to VAC, to:
 

 
  ValueAct Capital
435 Pacific Avenue, 4th Floor
San Francisco, CA 94133
Attention: Allison Bennington, Esq.
Phone: (415) 362-3700
Fax: (415) 362-5727
  
 

 
  with a copy to:
 

 
  Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Christopher G. Karras, Esq.
Fax No. 215-994-2222

     
                     (b)
  If to the Company, to:
 

 
  Gartner, Inc.
P.O. Box 10212
56 Top Gallant Road
Stamford, CT 06902-7747
Attention: General Counsel
Phone: 203-316-6311
Fax: 203-316-6245
  
 

 
  with a copy to:
 

 
  Wilson Sonsini Goodrich & Rosati
1700 K Street NW, Fifth Floor
Washington, D.C. 20006
Attention: Robert D. Sanchez, Esq.
Fax No. 202-973-8899

6



--------------------------------------------------------------------------------



 



        8.8 Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
        8.9 Titles and Subtitles. The titles of the Articles and Sections of
this Agreement are for convenience of reference only and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.
        8.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
        8.11 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.
        8.12 Consents. Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.
        8.13 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.
        8.14 Payment of Fees and Expenses. Each party shall be responsible for
paying its own fees, costs and expenses in connection with this Agreement and
the transactions herein contemplated.
        8.15 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.
        8.16 Section References. Unless otherwise stated, any reference
contained herein to a Section or subsection refers to the provisions of this
Agreement.
        8.17 Variations of Pronouns. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first written above.

            GARTNER, INC.
      By:   /s/ Christopher Lafond       Name:   Christopher Lafond       
Title:   Executive Vice President and Chief Financial Officer     

            VALUEACT CAPITAL MASTER FUND, L.P.



BY: VA PARTNERS I, LLC, its General Partner
      By:   /s/ George F. Hamel, Jr.       Name:   George F. Hamel, Jr.      
Title:   Chief Operating Officer    

8